DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objections
Pursuant of Applicant’s responses filed 10/25/2021, the objections made to claims 50 and 59 have been withdrawn.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 10/25/2021, the rejection made to claims 50 and 59 under 35 U.S.C. 112(b) has been withdrawn.
Pursuant of Applicant’s responses filed 10/25/2021, the rejection made to claims 1 and 45-47, 50-56 and 59-61 under 35 U.S.C. 103(a) have been withdrawn.

Allowable Subject Matter
Claims 48-50 and 57-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“calculating a search direction based on data from the receiving transducers, wherein the method further comprises performing a numerical simulation of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers, wherein the calculating the search direction is based on the forward propagation of wavefields and the backward propagation of wavefields, and wherein the method further comprises: updating a model based on the search direction; computing an ultrasound waveform tomography image reconstruction in accordance with the updated model; and performing numerical waveform inversion to generate the ultrasound waveform tomography image reconstruction, wherein the plurality of different phase values are assigned during the numerical waveform inversion” as required by claims 48, “calculating a search direction based on data from the receiving transducers, wherein the method further comprises performing a numerical simulation of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers, wherein the calculating the search direction is based on the forward propagation of wavefields and the backward propagation of wavefields, wherein the method further comprises: updating a model based on the search direction; and computing an ultrasound waveform tomography image reconstruction in accordance with the updated model, and wherein the ultrasound wave tomography image reconstruction is a function of:

    PNG
    media_image1.png
    76
    301
    media_image1.png
    Greyscale

where E(m) is a misfit function, d is one of transmission data and reflection data, p is a simulated waveform from the numerical simulation, s is source index indicating one of the source transducers, Ns is the number of source transducers, and m is a model parameter of the model” as required by claim 50, “calculating a search direction based on data from the receiving transducers, wherein the memory further stores instructions that, when executed by the processor, cause the processor to perform a numerical simulation of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers, wherein the search direction is calculated based on the forward propagation of wavefields and the backward propagation of wavefields, wherein the memory further stores instructions that, when executed by the processor, cause the processor to: update a model based on the search direction; and compute an ultrasound waveform tomography image reconstruction in accordance with the updated model, wherein the memory further stores instructions that, when executed by the processor, cause the processor to perform numerical waveform inversion to generate the ultrasound waveform tomography image reconstruction, and wherein the plurality of different phase values are assigned during the numerical waveform inversion”, as required by claim 57 and “calculating a search direction based on data from the receiving transducers, wherein the memory further stores instructions that, when executed by the processor, cause the processor to perform a numerical simulation of forward propagation of wavefields from the source transducers and backward propagation of wavefields from the receiving transducers, wherein the search direction is calculated based on the forward propagation of wavefields and the backward propagation of wavefields, wherein the memory further stores instructions that, when executed by the processor, cause the processor to: update a model based on the search direction; and compute an ultrasound waveform tomography image reconstruction in accordance with the updated model, and wherein the ultrasound wave tomography image reconstruction is a function of:

    PNG
    media_image1.png
    76
    301
    media_image1.png
    Greyscale

where E(m) is a misfit function, d is one of transmission data and reflection data, p is a simulated waveform from the numerical simulation, s is source index indicating one of the source transducers, Ns is the number of source transducers, and m is a model parameter of the model”, as required by claim 59. 
Dependent claims 49 and 58 are allowed at least by virtue of their respective dependency upon the allowable base claims.

Prior art US 20040122325 teaches numerical simulation of forward propagated waves. However, the simulation fails to teach the waveform inversion as recited in the limitation above.
Prior art US 20090323473 teaches target search method. However, the method fails to teach numerical simulation of forward propagated wavefields as recited in the limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/FAROUK A BRUCE/Examiner, Art Unit 3793                                     


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793